UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended September 30, 2006 Commission file number 33-20033-D INTERLINK GLOBAL CORPORATION Nevada State of Incorporation 42-1655043 IRS Employer Identification No. 1100 NW 163rd Drive, Suite 3, North Miami, FL33169 (Address of principal executive offices) (305) 261-2007 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Actduring the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of June, 30, 2007 - 47,294,000 shares of our common stock, $.001 par value, were outstanding. Transitional Small Business Disclosure Format (Check one): Yeso No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations. 8 Item 3. Controls and Procedures. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Submission of Matters to a Vote of Security Holders. 11 Item 5. Other Information. 12 Item 6. Exhibits. 12 2 FINANCIAL INFORMATION Item 1. Financial Statements.INTERLINK GLOBAL CORPORATION (unaudited) CONSOLIDATEDBALANCE SHEET at September 30, 2006 ASSETS Current assets Cash and cash equivalents $ - Accounts receivable, less allowance $596,229 1,028,230 Prepaid value added tax 1,021,736 Loan closing costs, less accumulated amortization of $134,300 253,615 Total current assets 2,303,581 Equipment, less accumulated depreciation of $5,508,826 6,306,552 Other non current assets 173,247 Total assets $ 8,783,380 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities $ 15,449 Bank overdraft Accounts payable 2,722,817 Notes payable 16,830 Senior convertible notes, current 706,618 Other current liabilities 384,537 Total current liabilities 3,846,251 Long-term Liabilities Senior convertible notes, noncurrent 2,590,932 Accruals for labor indemnities (Note 6) 1,105,232 Loans due to shareholders 182,430 Other noncurrent liabilities 272,193 Total long-term liabilities 4,150,787 Total liabilities 7,997,038 COMMITMENTS AND CONTINGENCIES (Note 5) Shareholders' equity. Common stock: $.001 par value, 100,000,000 shares authorized; 44,019,000 shares issued and 49,019,000 outstanding 49,019 Additional paid-in capital 3,954,506 Deferred consulting fees (39,501 ) Deficit (3,177,682 ) Total shareholders' equity 786,342 Total liabilities and shareholders' equity $ 8,783,380 See accompanying notes. 3 INTERLINK GLOBAL CORPORATION CONSOLIDATEDSTATEMENTS OF OPERATIONS (unaudited) 3 Months 3 Months Year-to-Date Year-to-Date Sept 06 Sept 05 Sept 06 Sept 05 Revenues $ 1,949,741 $ 410,038 $ 4,064,145 $ 418,432 Cost of sales 1,411,836 288,065 3,003,701 298,063 Gross Margin 537,905 121,973 1,060,444 120,369 EXPENSES Advertising 22,317 - 37,747 - Amortization 72,504 - 260,855 - Bad debts 61,635 - 61,635 - Consulting 1,960 5,933,791 222,636 6,988,627 Depreciation 269,892 - 592,214 - General and administrative expenses 141,487 104,573 323,840 216,512 Interest 82,439 - 242,358 - Legal and professional 86,987 104,667 199,349 145,252 Rent 122,927 - 284,051 - Salaries, related taxes and benefits 422,514 140,889 1,070,327 275,755 Taxes and licenses 58,452 - 216,283 - Telecommunications 164,695 - 394,621 - Travel and entertainment 126,758 - 230,903 - Total expenses 1,634,567 6,283,920 4,136,819 7,626,146 Other income (expenses) (28,799 ) 751 (29,843 ) 6,655 Loss before income taxes (1,125,461 ) (6,161,196 ) (3,106,818 ) (7,499,122 ) Provision for income taxes - Net loss $ (1,125,461 ) $ (6,161,196 ) $ (3,106,218 ) $ (7,499,122 ) Basic and diluted net loss per common share $ (0.05 ) $ (0.36 ) $ (0.11 ) $ (0.56 ) Basic and diluted weighted average number of common shares outstanding 25,169,763 17,017,364 31,674,600 13,507,974 See accompanying notes. 4 INTERLINK GLOBAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS – Year to Date September 30, 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss from operations $ (3,106,218 ) $ (7,499,122 ) Adjustments to reconcile net loss to net cash provided by operating activities: Bad debts 61,635 - Depreciation expense 592,216 3,028 Issuance of Common Stock 235,000 7,347,871 Amortization of fees 260,855 80,573 Gain on settlement of trade debt - (4,953 ) Changes in assets and liabilities: (Increase) in accounts receivable (209,865 ) - Increase in other receivables (1,711 ) (64,500 ) (Decrease) increase in accrued expenses (412,032 26,500 Increase (decrease)in accounts payable 1,220,920 (9,500 ) Increase in bank overdraft 15,449 - Net cash provided by operating activities (1,343,751 ) (120,103 ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of equipment (216,031 ) (91,381 ) Increase in noncurrent assets (357,944 ) (16,337 ) Payment for Venezuela company (1,589,218 ) - Net cash used in investing activities (2,163,193 ) (107,718 ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock 559,760 537,264 Proceeds from senior convertible notes 1,613,875 (289,125 ) Repayment of note payables (111,400 ) 62,100 Net cash provided by financing activities 2,062,235 310,239 Change in cash and cash equivalents during period (1,444,709 ) 82,418 Cash and cash equivalents, beginning of period 1,444,709 - Cash and cash equivalents, end of period $ - $ 82,418 See accompanying notes. 5 INTERLINK GLOBAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (unaudited) September 30, 2006 and 2005 Note 1 - Business and Summary of Significant Accounting Policies The Company provides advanced telecommunications applications utilizing non-proprietary hardware and software that enables customers to use the worldwide Internet as the transmission medium for telephone calls throughout the world. Unaudited Financial Statements - The unaudited financial statements as of September 30, 2006, have beenprepared in accordance with accounting principles generally accepted in the United States of America forinterim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The accounting policies followed by the Companyare set forth in Note 1 to the Company's financial statements in its annual report on Form 10-KSB for the year ended December 31, 2005.The accompanying financial statements should be read in conjunction with those financial statements and notes. Use of Estimates - The preparation of financial statements in conformity with generally accepted accountingprinciples requires management to make estimates and assumptions that affect the reported amounts of assetsand liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and thereported amounts of revenues and expenses during the reporting period. Income Taxes - The Company follows Statement of Financial Accounting Standards No. 109 (FAS 109),"Accounting for Income Taxes". FAS 109 is an asset and liability approach that requires the recognition ofdeferred tax assets and liabilities for the expected future tax consequences of the difference in events thathave been recognized in the Company's financial statements compared to the tax returns. Basic And Fully Diluted Net Loss Per Common Share - The Company follows the provisions of FASBStatement No. 128 (SFAS No. 128), "Earnings Per Share". SFAS No. 128 requires companies to presentbasic earnings per share (EPS) and diluted EPS, instead of primary and fully diluted EPS presentations thatwere formerly required by Accounting Principles Board Opinion No. 15, "Earnings Per Share".Basic EPS is computed by dividing net income or loss by the weighted average number of common sharesoutstanding during each year. For the periods presented, the Company had no potentially dilutive instruments. 6 Note 2. Going Concern and Management's Plan As reflected in the accompanying financial statements, the Company incurred a net loss of $(1,236,461) forquarter ended September 30, 2006 and a net loss of $(6,161,196) for quarter ended September 30, 2005.Year to date losses were $(3,106,218) at September 30, 2006 and $(7,499,122) at September 30, 2005. The ability of the Company to continue as a going concern is dependent upon its ability to obtain financingand achieve profitable operations, neither of which is assured.The financial statements do not include anyadjustments that might be necessary should the Company be unable to continue as a going concern. Note 3. Loans due to shareholders.Theamount $182,430 due to Shareholders is due within one year. Note 4. Acquisition of NGTV, S.A. from NERA, S.A., effective March 15, 2006. Effective March 15, 2006, the Company signed a Share Purchase Agreement (the “Agreement”) with NERA, SA,a Norwegian company (“Nera”), to acquire all of the issued and outstanding common stock of Communication Networks Holdings, Ltd., incorporated and existing under the laws of Bermuda (“CNH”).The acquisition included CNH’s ownership of all of the issued and outstanding capital stock of Telecomunicaciones NGTV, S.A., (“NGTV”), a Venezuelan corporation engaged in the provision of telecommunication services in that country. Subject to the terms of the Agreement, CNH was purchased free from any lien, charges and encumbrances, for a purchase price of $1.75 million. Additional consideration included: As a result of the acquisition of CNH and its wholly-owned subsidiary, NGTV, Interlink agreed to injectinto NGTV, within 150 days of the closing date, $2 million in order to fund the investment and workingcapital needs of NGTV. Of this amount, $979,179 will be exclusively used to fund unpaid salaries andseverance obligations of NGTV. On August 3, 2006, the Board of Directors authorized the issuance of four million common shares ofrestricted stock (fifty cents per share) for compliance with this provision of the Agreement. As part of further negotiations of a debt reduction program and for further additional negotiations forthe purchase of CNH, Interlink utilized the services of Lane Bridge Overseas, Ltd., an affiliate of Nera. In consideration of such services, the company granted Lane an exclusive and irrevocable purchase optionthrough December 31, 2009, for two million shares of our common stock, quoted on the OTC market in theUnited States, at a sale price of one cent per share. 7 Note 5. Acquisition of MetroIP, effective November 14, 2006. Effective November 3, 2006, the Company executed a Restructuration of the Stock Purchase Agreementto acquire a 66% equity interest in Metro IP Colombia S.A. (“Metroip”), a telecommunications companyheadquartered in Barranquilla, Colombia. The Company delivered 465,000 shares of restrictedcommon stock (at a price of $1 per share) to current Metroip shareholders in exchange for newly-issuedequity interests from Metroip.In the event that the 465,000 shares are insufficient for the Metroip shareholders to receive $465,000, then the Company shall issue additional shares of its common stock inorder that the Metroip shareholders will receive $465,000 in proceeds.The 465,000 shares weredistributed as follows: (i) 185,000 are to be delivered for payment of a loan owed by Metroip;(ii) 106,400 to be assigned to Metroip; and (iii) 173,600 to current shareholders of Metroip.This transaction closed on November 14, 2006 Note 6. Accruals for labor indemnities. Per local regulations, the Company’s foreign affiliates must accrue unpaid payroll related items aslong term accruals. These items have been accrued pursuant to local customs and regulations. Item 2.Management's Discussion and Analysis or Plan of Operation FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statementsas that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate tofuture events or our future financial performance. In some cases, you can identify forward-lookingstatements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes","estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factorsthat may cause our or our industry's actual results, levels of activity, performance or achievements to bematerially different from any future results, levels of activity, performance or achievements expressed orimplied by these forward-looking statements.Although we believe that the expectations reflected in theforward-looking statements are reasonable, we cannot guarantee future results, levels of activity,performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Plan of Operation As provider of hosted VoIP telephone services, we are currently doing business in North America and South America. We provide SIP-based broadband telephone solutions, WiFi, WiMax, Marine Satellite Services, calling cards,and other enterprise services internationally. We use VoIP technology, provide long distance telephone services,with full features, at prices that are greatly reduced in comparison with traditional telephone companies.We are expanding our market penetration in Venezuela and Colombia by bringing on line two fiber lines (OC3) that will provide direct line communications to both countries. This will increase our revenues and provide cash flow to maintain and expand operations during 2007. 8 Results of Operations Revenue Total revenues increased by $1,539,703, or 376% for the three-month period ended September 30, 2006, as compared to the same period in the prior year and by $3,645,713 or 871% for the nine-month period ended September 30, 2006, as compared to the nine-month period ended September 30, 2005.This increase is due to the acquisition of Venezuelan affiliates and consolidating total revenues. Cost of Sales Cost of sales increased by $1,123,771, an increase of 390% for the three-month period ended September 30, 2006, as compared to September 30, 2005.Accordingly their was an increase of $2,705,638 or 908% increase for the nine-month period ended September 30, 2006, as compared to September 30, 2005.The increase is due to acquisition of Venezuelan affiliates and consolidating cost of sales. Selling, general and administrative expenses Total selling, general and administrative expenses decreased by $4,649,353, a decrease of 74% for the three-month period ended September 30, 2006, compared to the three-month period ended September 30, 2005.Most significant decrease was in consulting services of $5,931,831, due to underwriting fees incurred in issuance of subordinated notes and new shares in the three-month period ended September 30, 2006, as compared to September 30, 2005.All other expenses increased during the three-month period ended September 30, 2006, compared to September 30, 2005, due to acquisition of Venezuelan affiliates and consolidating expenses.The nine-month period total expenses decreased by $2,502,252 due to the same reasoning as the three-month period comparisons. Net loss Net loss decreased by $5,035,735, a decrease of 82% for the three-month period ended September 30, 2006, as compared to September 30, 2005; and decreased $4,392,904 or 59% for the nine-month period ended September 30, 2006 as compared to September 30, 2005.This significant decrease is due to increase in all other expenses except consulting services, in relation to issuance of subordinated noted and issuance of new shares during the three-month period ended in September 30,2 005.All other expenses increased due to the acquisition of Venezuelan affiliates and consolidating expenses. Cash Requirements We anticipate that we will require approximately $3,000,000 over the next twelve months for general andadministrative expenses and to continue our plan of operation.We are expecting funding of $3,000,000in exchange for convertible debentures to be received in the near term.We will also be dependent uponproceeds from the sale of our securities to accommodate any additional operational requirements. Employees At present we are fully staffed with 11 employees at Interlink, our Venezuelan Affiliate has 21 employees and approximately 50 sales agents and our Colombian Affiliate has 6 employees and 50 sales agents.We do no anticipate increasing our staff. 9 Product Research and Development We do not anticipate that we will expend any significant monies on research and development overthe next twelve months. Purchase of Significant Equipment We do not intend to purchase or sell any significant equipment. Liquidity and Capital Resources These financial statements have been prepared on the basis of a going concern, which contemplates therealization of assets and the satisfaction of liabilities in the normal course of business.The continuance of our Company as a going concern is dependent on obtaining financing from third parties, and increasing revenues,neither is assured.There is no guarantee that such financing will be available, or if available,that the expenses of such financing will be acceptable. Item 3. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, our management carried out an evaluation, under thesupervision and with the participation of our principal executive officer and principalfinancial officer,of the effectiveness of the design and operation of our disclosure controls and procedures(as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act).Based on this evaluation, our principal executive officer and principal financial officer has concluded that our disclosure controls and procedures are,as of the date covered by this Quarterly Report, effective to ensure that the information required to be disclosedby us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms – with exception to current filing. Changes in Internal Controls over Financial Reporting In connection with the evaluation of our internal controls during last fiscal quarter, our principal executiveofficer and principal financial officer have determined there were no significant changes to our internal controlsor other factors that could significantly affect the Company’s internal controls subsequent to date of their evaluation. 10 Part II - OTHER INFORMATION Item 1. Legal Proceedings. On August 18, 2006, we filed a lawsuit against Assai, Inc. (“Assai”) and Mr. Siba Padhi, the owner, agent andprincipal of Assai, in connection with an agreement to acquire 100% of Assai’s voting common stock on August 2005.After we delivered the purchase price of $62,000 and one million shares of Company common stock(worth approximately $1.0 million) to Padhi, we discovered that Padhi had many several materialmisrepresentations and omissions of facts regarding the value of Assai. As a result, we have sued for rescission of the purchase agreementand the transactions contemplated therein. Our causes of action arise from alleged violations of Federal and Florida laws, common law rescission, fraud, constructive trust and unjust enrichment as a result of alleged fraudulent statements, acts and omissions by Mr. Padhi.On May 2006, the case was settled and the Company received back all one million shares, and all other claims were satisfied. On May 2006, Strategic Computer Solutions (“SCS”) filed an action against the Company alleging an outstanding unpaid balance for computer related equipment purportedly ordered by the Company.The Company believes the products were never received by an authorized employee of the Company.Ultimately, the Company prevailedand won summary judgment. Interlink has long had a relationship with TBeck Capital, Aritex Consultants, Warren Street Investments, Victoria,et al (collectively referred to as TBeck). TBeck was engaged as the investment banker and funds raising company for Interlink Global Corp., remuneration was in the form of stock issues and repayment of loans to the Company.A Settlement Agreement was reached between TBeck Capital and Interlink Global Corp., in amount of $10,000, payable to TBeck, dated August 2, 2007 – mutual release of all claims by all parties to this relationship. Item 2. Unregistered Sales of Securities. We did not complete any unregistered sales of shares of our common stock during fiscal quarter ended March 31, 2006. Item 3. Defaults Upon Senior Securities.None. Item 4. Submission of Matters to a Vote of Security Holders.None. 11 Item 5. Other Information. Issuance of Series A and B Senior Convertible Notes On November 29, 2005, the Company issued a Series A Senior Convertible Note for $2 million,resulting in net proceeds of $1,767,000; the notes bear interest at ten percent and mature in February 2008.Closing costs of $233,000 are being amortized through that date. One-fourteenth (1/14th) of the principaland all accrued but unpaid interest is due monthly commencing in January 2007; the principal and accruedinterest may be paid in registered shares of the Company’s common stock at a conversion price equal to 85%of the average closing bid price for the ten trading days preceding the payment due date. On February 28,2006, the Company issued two Series B Senior Convertible Notes for $1,297,550, resultingin net proceeds of $1,142,635; the notes bear interest at ten percent and mature in February 2008.Closing costs of $154,915 are being amortized through that date, commencing in March 2006.One-fourteenth (1/14th) of the principal and all accrued but unpaid interest is due monthly, commencingin January 2007; the principal and accrued interest may be paid in registered shares of the Company’scommon stock at a conversion price equal to 85% of the average closing bid price for the ten trading dayspreceding the payment due date. In connection with these agreements, the Company issued warrants to purchase an aggregate of 12,064,044shares of common stock: (i) 10,644,744 to the note holders (at an exercise price of $1.05 per share) and(ii) 1,419,300 to the placement agents (at varying exercise prices, ranging from $.75 to $3.25 per share).The warrants to the note holders expire at varying dates through February 2016. Item 6. Exhibits 31.1 Certification of Chief Executive Officer and Principal Accounting Officer as adopted pursuant toSection 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Chief Executive Officer and Principal Accounting Officer as adopted pursuant toSection 906 of the Sarbanes-Oxley Act of 2002. REPORTS ON FORM 8-K- NONE. 12 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signedon its behalf by the undersigned, thereunto duly authorized. INTERLINK GLOBAL CORPORATION, Registrant Date:August 27, 2007By: /s/Anastasios N. Kyriakides, Anastasios N. Kyriakides Chairman of the Board and Chief Executive Officer /s/Bill Rodriguez Bill Rodriguez Chief Financial Officer 13
